Citation Nr: 1509389	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.							
This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The June 2011 rating decision denied entitlement to service connection for bilateral hearing loss, and the March 2012 rating decision denied entitlement to service connection for hepatitis C.  The Veteran filed a notice of disagreement with the hearing loss denial in December 2011 and filed a notice of disagreement with the hepatitis C denial in April 2012.  A statement of the case addressing both of these claims was issued in June 2012, and the Veteran filed a VA Form 9 substantive appeal to perfect appeals of these issues later that month.

In March 2013, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran did not exhibit bilateral hearing loss in service or within one year after discharge from service, and bilateral hearing loss is not otherwise shown to be associated with his active service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2011 in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to service connection for bilateral hearing loss.  This letter was sent prior to the initial adjudication of the Veteran's claim in June 2011.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue being decided herein has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.

The Veteran also underwent a VA examination in connection with his hearing loss claim in April 2011.  An etiology opinion was obtained in April 2012.  (The Veteran underwent a QTC examination for his tinnitus in January 2011, which contains information that is relevant to deciding his hearing loss claim.)  The Board finds that the May 2011 VA examination report (of the April 2011 examination) and April 2012 addendum are adequate for the purpose of determining the claim decided herein.  The examination report and addendum reflect review of the claims file.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also provided diagnoses and an etiology opinion with a rationale that includes discussion of the relevant evidence of record and pertinent medical principles.  For these reasons, the Board concludes that the VA examination report and opinion in this case provide an adequate basis for a decision on the Veteran's claim.

During the August 2014 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to these claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  He essentially contends that he incurred this disability as a result of acoustic trauma he suffered while in service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In the case at hand, the Veteran claimed entitlement to service connection for bilateral hearing loss as a result of military noise exposure.  On his December 2010 tinnitus claim form, he reported that he "was in Korea in 1962," and that "during that time I was exposed to war practice range."  He reported that, "[e]very month they shot rifles, threw hand grenades, shot cannons and exploded simulated bombs."  He reported that he became "temporarily deaf" and that "when my normal hearing returned [there] was an[] ongoing ringing in my ears" that has persisted to the present.  

In an April 2011 statement, the Veteran reported that his "hearing loss started in 1961 and still exist[s] to this day."  

The Veteran testified at his March 2013 hearing that he first noticed his hearing loss "during service slightly, but after I got out it got worse and worse."  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was personnel specialist.  Even though it is not clearly documented in the service treatment records and service personnel records that are currently associated with the claims file, the Board accepts the Veteran's reports of service in Korea as credible.  It also accepts the Veteran's lay description of his in-service duties and finds that his descriptions of noise exposure are competent, credible, and consistent with his service.  See 38 U.S.C.A. § 1154(a).  The Board therefore finds that the Veteran did suffer acoustic trauma during service.

Turning to the service treatment records, the record reflects that the Veteran underwent audiometry examination on enlistment into service in August 1961.  The readings were, in decibels, as follows:

August 1961 Enlistment Examination




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
6
2
-2
LEFT
11
6
6
2
7

(Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Thus, the enlistment examination readings in this case have been converted from ASA units to ISO units.)  Whispered voice test was 15/15 in both ears on the August 1961 enlistment examination report and on the July 1964 separation examination report.  The Veteran expressly denied any history of, or current, ear, nose, or throat trouble on his August 1961 enlistment medical history report.  No separation medical history report is of record.  Service treatment records reflect that the Veteran never complained of, or sought treatment for, hearing difficulty during service.  

With respect to post-service medical evidence, a July 1997 general VA examination report notes that whispered voice testing was 1 of 5 feet on the right and 5 of 5 feet on the left.  A September 1998 VA psychiatric nursing note indicates that the Veteran has no hearing or vision problems, and a February 2000 VA anesthesia pre-operative evaluation notes that the Veteran has no hearing loss.  

A September 2004 VA medical record notes that the Veteran was seeking treatment for complaints of impaired hearing, especially in the right ear.  On examination, there was no discharge or impacted cerumen, but the right tympanic membrane was perforated.  The Veteran was referred to audiology for impaired hearing.  

A June 2009 VA medical record notes that the Veteran has a lifelong history of right-sided hearing loss and progressive sensorineural hearing loss.  He reported that his right ear hearing loss began as a child when he got a bad infection.  An audiology report reflects that the Veteran has symmetric sensorineural hearing loss and superimposed conductive right ear hearing loss.  On examination, the tympanic membranes were clear bilaterally, slightly thicker on the right, with no effusion or perforation.  

At his March 2014 Board hearing, the Veteran reported that he first noticed his hearing loss in service and that it worsened following separation.  

In January 2011, the Veteran underwent a QTC audiological evaluation for his tinnitus, and the resulting examination report contains information that is relevant to his hearing loss claim.  The report notes that the Veteran indicated that his tinnitus began in 1971 and has existed for 40 years.  He reported that it began following his exposure to gunfire and artillery noise without hearing protection.  He reported that his military duties were those of a finance clerk, but that he also fired weapons with his left hand without using hearing protection.  Following service, he worked with a printing machine for 25 years without using hearing protection.  He has also used power tools and been exposed to loud music without using any hearing protection.  He also reported a prior history of ear disease, noting that he had pneumonia when he was an infant, which caused ear damage.  On examination, the right and left auricles and external ears were within normal limits.  A detailed description of puretone audiometry test results and bone conduction studies appears in the report.  The examiner diagnosed moderately-severe to severe mixed (sensorineural and conductive) hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear.  The examiner did not provide an etiology opinion with respect to the hearing loss, but she did opine that the Veteran's tinnitus is at least as likely as not associated with hearing loss.  

The Veteran underwent a VA audiological examination in connection with his hearing loss in April 2011.  The resulting May 2011 examination report notes that the Veteran reported difficulty hearing in most situations.  It describes the Veteran's pertinent service treatment records, as described above.  It notes that the Veteran reported no noise exposure prior to service.  In the military, he was a finance clerk and personnel specialist.  In service, he was exposed to noise from firearms, machine guns, mortars, missile launchers, the firing range, heavy artillery, and combat explosions during basic training, all without the use of hearing protection.  Following service, he worked as a printer machine operator for 18 years, a finance consultant for 10 years, a teacher for five years, and a telephone representative for six years.  He reported no occupational or recreational noise exposure.  It was noted that the Veteran reported that his bilateral hearing loss has been progressive, rather than having had a sudden onset.  He reported that it had its onset approximately 50 years ago, or in 1961, noting that he has had it "'[p]robably since I got out of the service.'"  He reported no history of ear infections or ear surgery.  He denied dizziness or severe head injury.  The examiner conducted diagnostic testing, the results of which are recorded in the examination report.  The examiner diagnosed moderately severe to profound mixed hearing loss from .25 to 8 kHz in the right ear and normal hearing through .5 kHz in the left ear with mild to severe sensorineural hearing loss from 1 to 8 kHz.  The tympanograms were within normal limits bilaterally.  

The examiner opined that the Veteran's hearing loss is less likely as not due to noise exposure during military service.  She noted that the claims file and service treatment records indicate normal hearing bilaterally at induction and a normal whispered voice test at separation.  She noted that the Veteran reported gradual hearing loss beginning approximately 50 years ago, or in 1961, and that he served as a finance clerk/personnel specialist from 1961 to 1964.  She also noted that he reported unprotected noise exposure during military training and while working as a printing press operator for 18 years post-service.  

In an April 2012 addendum to the May 2011 VA examination, the examiner noted that the Veteran's service treatment records indicate normal hearing bilaterally at induction and a normal whispered voice test at separation.  She noted that service treatment records are void of complaints of hearing loss and/or tinnitus.  She again referenced his in-service duties and that he reported limited unprotected noise exposure during service and unprotected noise exposure as a printing press operator for 18 years post-service. 

She noted that, in a February 2009 case history, the Veteran reported hearing loss began "'early in life, due to childhood disease.'"  A June 2009 otolaryngology note dated in June 2009 indicates hearing loss in the right ear since childhood, "'when he got a bad infection.'"  She also noted that, at his April 2011 VA examination, the Veteran reported that his hearing loss began "'probably since I got out of the service.'"  Based on the reported history, reported noise exposure during and following military service, and the audiometric data obtained during service, the examiner opined that the Veteran's hearing loss is less likely as not due to noise exposure during service.  She also opined that the Veteran's tinnitus is less likely than not related to his military noise exposure.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that the only medical opinion on the question of whether the Veteran has a current bilateral hearing loss disability that is related to his military service is from the VA examiner who examined the Veteran in April 2011 and offered etiology opinions in May 2011 and April 2012.  The Board notes that the April 2012 opinion was requested in order to obtain a more complete rationale for the opinion that was presented in the May 2011 examination report.  The author of these opinions is an audiologist who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file, and she supported her opinion through citation to the facts of the Veteran's case, including the fact that his service treatment records demonstrate normal hearing on separation from service, his documented history of childhood hearing loss, and his post-service occupational noise exposure, explaining her basis for finding that the Veteran's current hearing loss was not secondary to his military service.  For these reasons, the Board finds the VA examiner's opinion to be highly probative to the question at hand.

The only other opinion in this case comes from the Veteran himself.  The Board acknowledges that the Veteran believes that he has a current bilateral hearing loss disability that is related to service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe hearing difficulties, he does not possess the necessary medical expertise to differentiate between hearing loss that was related to his childhood illness and hearing loss that was due to in-service acoustic trauma.  Thus, the Board finds that the Veteran's linking of his current hearing loss to his in-service acoustic trauma is not probative.  

The Board will now address whether service connection is warranted for bilateral hearing loss on a presumptive basis.  As noted above, service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The case of Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. Feb. 21, 2013), elaborates on situations in which presumptive service connection may be granted for chronic disabilities.

The first applicable situation is that in which a chronic disease is "shown in service (or within the presumptive period under § 3.307)."  Walker, 708 F.3d at 1335. According to Walker, "[t]he regulation equates 'shown in service' with a reliable diagnosis of the chronic disease while in service....  To be 'shown in service,' the disease identity must be established and the diagnosis not be subject to legitimate question."  Id.

Alternatively, under Walker, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336.  According to Walker, "[t]he natural reading of the 'condition' noted in service is a condition indicative of a chronic disease, but not sufficiently indicative to demonstrate that the chronic disease is 'shown to be chronic.'"  Id. at 1339.  Walker also states that "in the situation where the veteran cannot establish a chronic disease 'shown' in the presumptive period for purposes of § 3.303(b) but can point to a chronic condition that was noted in the presumptive period but the notation was insufficient to support a diagnosis beyond legitimate question ... the veteran can benefit from continuity of symptomatology to establish service connection ...."

In the case at hand, the Board notes that the Veteran has been diagnosed with bilateral sensorineural hearing loss.  There is no medical evidence of sensorineural hearing loss either in service or within one year of separation therefrom.  Therefore, the Board finds that the Veteran's sensorineural hearing loss was not "shown in service."

The Board further finds that this case does not contain evidence of a chronic condition noted in service or within the presumptive period in which "the notation was insufficient to support a diagnosis beyond legitimate question."  Again, the Board notes that there is no notation of sensorineural hearing loss in service, and there is no evidence of sensorineural hearing loss in service or to a degree of 10 percent or more within one year of separation from service to allow for the Veteran to establish service connection for sensorineural hearing loss through lay reports of continuity of symptomatology.  Therefore, service connection for sensorineural hearing loss based on continuity of symptomatology is not warranted.

Finally, the Veteran has cited the fact that VA granted his claim of entitlement to service connection for tinnitus, and that this grant was based, in part, on the January 2011 QTC examination report that found that the etiology of the Veteran's tinnitus was at least as likely as not associated with hearing loss.  He therefore contends that this opinion essentially establishes his entitlement to service connection benefits for his bilateral hearing loss.

The Board has reviewed the January 2011 QTC examination report to determine whether the rationale that was cited for the examiner's positive tinnitus etiology opinion is applicable to the Veteran's bilateral hearing loss claim.  The QTC examiner provided the following opinion:

[T]innitus is at least as likely as not related to acoustic trauma during military service.  The entrance examination in 1962 shows hearing within normal limits.  On 07-31-1964, the separation examination shows 15/15 whisper test result.  However, the whisper test is not frequency specific.  Therefore, opinion is based on the claimant having had constant tinnitus which is consistent with noise exposure he incurred while in the military.  

This rationale essentially states that the testing that was conducted on separation from service is insufficient for purposes of detecting tinnitus on examination.  (She may also be suggesting that, because the testing on separation was not frequency-specific, she was unable to determine whether there was any high-frequency hearing loss on separation, which may tend to suggest sensorineural hearing loss rather than conductive hearing loss.  However, she does not make any such statement, and the Board will not presume that she had intended to make any such inference.)  Ultimately, the QTC examiner concludes that the Veteran's tinnitus was at least as likely as not related to in-service acoustic trauma "based on the claimant having had constant tinnitus which is consistent with noise exposure he incurred while in the military."  The Board notes that the same rationale cannot be applied to the Veteran's bilateral hearing loss claim for reasons that were discussed above.  The record does not reflect the presence of sensorineural hearing loss, in particular, in service.  In addition, the January 2011 QTC examiner does not support her conclusion that the Veteran's tinnitus is at least as likely as not associated with his bilateral hearing loss.  Therefore, the basis for the examiner's linking the Veteran's tinnitus to his hearing loss is unclear, and this opinion cannot be afforded probative weight by the Board.  Based on the above, the Board finds that service connection for bilateral hearing loss cannot be granted based on the rationale that was applied to grant service connection for tinnitus.

In short, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran has also claimed entitlement to service connection for hepatitis C.  He essentially contends that he contracted hepatitis C during his service in Korea.  

The Veteran testified at his March 2013 Board hearing that he first discovered he has hepatitis C when he received a letter from a VA medical facility informing him that veterans who were in Korea during a certain three-year period (including the time during which he was in Korea) were found to have had an increased risk for contracting the hepatitis C virus.  He was advised to go to his local VA medical facility and get treatment.  He did so, and discovered that he had, in fact, contracted hepatitis C.  The Veteran reported that he has been unable to locate the original letter that he had received, but he did submit a May 2003 follow-up letter he received notifying him that he had been scheduled for an appointment with the hepatitis C education clinic.  The Veteran contends that the original letter was sent by either the "Tulare VA Clinic in Tulare, California," or by "the Fresno Veterans Hospital in Fresno, California."

The Board finds it is necessary to remand the Veteran's claim in order to attempt to obtain a copy of the letter that he has identified.  

If, and only if, this letter is located, the Veteran should be scheduled for a VA examination to determine the etiology of any current hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to obtain a copy of a letter that the Veteran describes was sent to him, possibly in 2002 or 2003, informing him that veterans who served in Korea in a certain three-year period were at an increased risk for contracting hepatitis C.  The Veteran believes that this letter was sent to him by either the "Tulare VA Clinic in Tulare, California," or by "the Fresno Veterans Hospital in Fresno, California."

Efforts to obtain this letter should include (a) requesting any correspondence that was sent to the Veteran by either of these facilities, and (b) requesting that both of these facilities review their own records to attempt to locate a copy of any template or form letter that it sent out to veterans during the period in question.

All efforts to locate this evidence should be documented in the claims folder, and the Veteran should be notified of the results of all such inquiries.

2.  If, and only if, a copy of the letter sought in the first instruction is obtained, schedule the Veteran for an appropriate VA examination to determine the etiology of his hepatitis C.  Any necessary tests should be requested.  The claims file must be available for review and the examiner is requested to obtain a detailed history regarding risk factors for hepatitis C.  

After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran currently has hepatitis C that is related to active military service.  In making this determination, the examiner should fully discuss all pertinent modes of transmission and applicable risk factors.  

The examiner should include a complete rationale for all opinions rendered.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


